DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 5/3/22 as being acknowledged and entered.  By this amendment claims 12-20 are canceled and claims 1-11 and 21-41 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 32-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US PGPub 2009/0315163).
Claim 21:  Johnson teaches (Figs. 6-10) a semiconductor packaging method, comprising: providing a metal leadframe (LF) (110) including metal leads (117, 118) on at least 2 sides and a dielectric support material (128) in gaps between the metal leads (Fig. 9); providing a printed LF portion (105) [0024, 0028], on at least a portion of the metal leads, including printed metal traces that connect to and extend inward from at least one of the metal leads over the dielectric support material; and flip chip mounting an integrated circuit die on the printed LF portion [0031].
Claim 32:  Johnson teaches (Figs. 6-10) a semiconductor packaging method, comprising: providing a metal leadframe (LF) (110) including metal leads (117, 118) on at least 2 sides and a dielectric support material (128) in gaps between the metal leads (Fig. 9); printing metal traces (105) [0024, 0028], on at least a portion of the metal leads, that connect to and extend inward from at least one of the metal leads over the dielectric support material; and flip chip mounting an integrated circuit die (140-160) on the printed LF portion [0031].
Claim 33:  Johnson teaches (Figs. 6-10) a semiconductor packaging method, comprising: providing a metal leadframe (LF) (110) including metal leads (117,118) on at least 2 sides and a dielectric support material (128) in gaps between the metal leads (Fig. 9); printed metal traces (105) [0024, 0028], on at least a portion of the metal leads, that connect to and extend inward from at least one of the metal leads over the dielectric support material and terminate in pads (134) configured for receiving bump features (138) on an integrated circuit (IC) die (140-160) to be mounted, and mounting the IC die on the deposited LF portion so that the bump features are connected to the pads [0031](Fig. 10).  
Claim 34:  Johnson teaches at least some of the metal leads have a first end extending away from a center of the lead frame and a second end extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited 
    PNG
    media_image1.png
    152
    616
    media_image1.png
    Greyscale
on the second end of one of the metal leads (Figs. 10; see below).   
Claim 35:  Johnson teaches each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame (Fig. 10; see above).  
Claim 36:  Johnson teaches at least some of the metal leads have a first end extending away from a center of the lead frame and a second end extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited on the second end of one of the metal leads (Fig. 10; see above).  
Claim 37:  Johnson teaches each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame (Fig. 10; see above).  
Claim 38:  Johnson teaches at least some of the metal leads have a first end extending away from a center of the lead frame and a second end extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited on the second end of one of the metal leads (Fig. 10; see above).  
Claim 39:  Johnson teaches each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame (Fig. 10; see above).  
Claim 40:  Johnson teaches at least some of the metal leads have a first end extending away from a center of the lead frame and a second end extending toward the center of the lead frame and wherein each printed metal trace has a first end deposited on the second end of one of the metal leads (Fig. 10; see above).  
Claim 41:  Johnson teaches each printed metal trace extends from the second end of one of the metal leads and toward the center of the lead frame (Fig. 10; see above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 25, and 28 are rejected under 35 U.S.C. 103 as being obvious over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Sirinorakul et al. (US Patent 9,805,955).
Regarding claim 22, as described above, Johnson substantially reads on the invention as claimed, except Johnson does not teach teaches the printed metal comprises an ink comprising a material that is a solid or a precursor for a solid that forms a solid upon curing or sintering.  Sirinorakul teaches the printed metal (324) comprises an ink comprising a material that is a solid or a precursor for a solid that forms a solid upon curing or sintering (Col. 3 lines 4-7; Col. 6 lines 57-67)) for use in reliable metal patterns used in conjunction with lead frames in a semiconductor device.    Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the printed material taught by Johnson to have been comprised  of an ink comprising a material that is a solid or a precursor for a solid that forms a solid upon curing or sintering as it improves reliability of the printed metal as taught by Sirinorakul (Col. 1, Col. 4).
Claim 23:  Sirinorakul teaches the ink includes copper or silver nanoparticles (Col. 9 lines 15-20).  
Claim 25:  Sirinorakul teaches a molding (342) the lead frame and IC die (Fig. 3M) (Col. 8 lines 17-20 and 43-48).  
Claim 28:  Sirinorakul teaches the metal leadframe is printed via inkjet printing using piezoelectric, thermal, acoustic, or electrostatic inkjet printing, screen printing, or flexographic printing (Col. 6 lines 57-65).    
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Wachtler et al. (US Patent 2017/0309549).
Regarding claim 31, as described above, Johnson substantially reads on the invention as claimed, except Johnson does not teach the printed metal has a porosity of greater than 10%.  Wachtler teaches a sintered metal bond is typically porous because of the spaces that remain between the nanoparticles when the sintering is completed and is usually selected to fall within the range of 0-50% [0027-0028].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the printed metal taught by Johnson to have a porosity greater than 10% because it is a parameter easily managed by the sintering process and the filler makeup of the printed medium.  Porosity greater than 10% is also within commonly known in the art ranges as taught by Wachtler [0027-0028].  
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Sirinorakul et al. (US Patent 9,805,955) and Wachtler et al. (US Patent 2017/0309549).
Claim 24:  Regarding claim 24, as described above, Johnson substantially reads on the invention as claimed, except Johnson does not teach wherein the printed metal has a porosity greater than, a mechanical strength less than, and an electrical conductivity less than the metal structures of the LFs.  Sirinorakul teaches wherein the printed metal has a porosity greater than, a mechanical strength less than, and an electrical conductivity less than the metal structures of the LFs (Claim 13; Col. 5 lines 1-5; Col. 9 15-20) as a result of sintering Au/Ag nanoparticle metal on a copper leadframe.  The materials and method used are the same as those claimed by applicant and therefore the printed metal would have the same resultant porosity, mechanical strength and electrical conductivity.  Further as taught by Wachtler the porosity can be controlled by the sintering process [0027-0028].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the printed metal taught by Johnson to have the properties claimed as the materials used by Sirinorakul as they are the same as applicant’s and because the process can be tailored as necessary as taught by Wachtler [0027-0028].
Claims 29:  Sirinorakul teaches a surface of the LFs include nano- roughening as it is a result of the sintering process as explained by Wachtler [0027-0028].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Meyer-Berg et al. (US PGPub 2016/0358886)
Regarding claims 7 and 27, as described above, Johnson substantially reads on the invention as claimed, except Johnson does not teach the dielectric support material is provided by a top dielectric layer of a molded interconnect substrate (MIS).  Meyer-Berg teaches the dielectric support material is provided by a top dielectric layer of a molded interconnect substrate (MIS) as lead frames, PCB, MIS substrates, etc. are all known carrier substrates used to support IC devices [0024].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming an appropriate substrate to carry an IC device as taught by Meyer-Berg [0024] (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163), as applied to claim 21 above, and further in view of Jiang (US Patent 2012/0193772)
Regarding claims 10 and 30, as described above, Johnson substantially reads on the invention as claimed, except Johnson does not teach the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead.  Jiang teaches including floating leads in a leadframe and printed LF portions (3111-3114) contacting the floating lead to accommodate different IC stacking configurations [0029-0032].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Johnson to have had the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead to accommodate different stacking IC configurations [0029-0032] as taught by Jiang.
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being obvious over Johnson et al. (US PGPub 2009/0315163), in view of Sirinorakul et al. (US Patent 9,805,955).
Claim 1:  Johnson teaches a semiconductor packaging method (Figs. 6-10), comprising: providing a metal leadframe (LF) (110) including metal leads (117, 118) on at least 2 sides and a dielectric support material (128) in gaps between the metal structures (Fig. 9); additively depositing a printed metal precursor material on at least a portion of the metal leads followed by sintering or curing to form a conductive trace (105/113-119) [0024, 0028], to provide a deposited LF portion including deposited conductive traces that connect to and extend inward from at least one of the metal leads over the dielectric support material (Fig. 10), flip chip mounting [0031] an integrated circuit die on the deposited LF portion.  Johnson does not teach a metal leadframe strip including a plurality of lead frames. Sirinorakul teaches a metal leadframe strip including a plurality of lead frames and printing metal routing layers on lead frames accommodating flip chip devices on the printed metal traces to improve routing capabilities while meeting the challenges of the packages thermal, mechanical and electrical integrity and (col. 1, Col. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Johnson to have printed the conductive traces to improve the integrity of the package while accommodated flip chip technology as taught by Sirinorakul.  Further it is noted that producing multiple devices simultaneously on connected lead frames and subsequent separation/dicing is well known in the art of semiconductor manufacturing.
Claim 2:  Sirinorakul teaches the printed metal precursor material (324) comprises an ink comprising a material that is a solid or a precursor for a solid that forms a solid upon the curing or the sintering (Col. 3 lines 4-7; Col. 6 lines 57-67)).  
Claim 3:  Sirinorakul teaches the ink includes copper or silver nanoparticles (Col. 9 lines 15-20).  
Claim 5:  Sirinorakul teaches molding (342) then singulating the LF strip (Fig. 3M; Col. 8 lines 17-20 and 43-48).  
Claim 8:  Sirinorakul teaches the additively depositing comprises inkjet printing using piezoelectric, thermal, acoustic, or electrostatic inkjet printing, screen printing, or flexographic printing (Col. 6 lines 57-65).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163) and Sirinorakul et al. (US Patent 9,805,955), as applied to claim 1 above, and further in view of Wachtler et al. (US Patent 2017/0309549)
Regarding claims 11, as described above, Johnson and Sirinorakul substantially read on the invention as claimed, except Johnson and Sirinorakul do not teach the printed metal has a porosity of greater than 10%.  Wachtler teaches a sintered metal bond is typically porous because of the spaces that remain between the nanoparticles when the sintering is completed and is usually selected to fall within the range of 0-50% [0027-0028].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the printed metal taught by Johnson and Sirinorakul to have a porosity greater than 10% because it is a parameter easily managed by the sintering process and the filler makeup of the printed medium.  Porosity greater than 10% is also within commonly known in the art ranges as taught by Wachtler [0027-0028].  
Claim 4:  Sirinorakul teaches wherein the printed metal has a porosity greater than, a mechanical strength less than, and an electrical conductivity less than the metal structures of the LFs (Claim 13; Col. 5 lines 1-5; Col. 9 15-20).  Sirinorakul teaches a copper leadframe and a printed/sintered Au/Ag nanoparticle metal. The materials and method used are the same as those claimed by applicant and therefore the printed metal would have the same resultant porosity, mechanical strength and electrical conductivity.  Further as taught by Wachtler the porosity can be controlled by the sintering process [0027-0028].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the printed metal taught by Ichikawa and Sirinorakul to have the properties claimed as the materials used by Sirinorakul as they are the same as applicant’s and because the process can be tailored as necessary as taught by Wachtler [0027-0028].
Claims 9:  Sirinorakul teaches a surface of the LFs include nano- roughening.  Nano-roughening is an inherent result of the sintering process as explained by Wachtler [0027-0028].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163) and Sirinorakul et al. (US Patent 9,805,955), as applied to claim 1 above, and further in view of Meyer-Berg et al. (US PGPub 2016/0358886)
Regarding claims 7, as described above, Johnson and Sirinorakul substantially reads on the invention as claimed, except Johnson and Sirinorakul does not teach the dielectric support material is provided by a top dielectric layer of a molded interconnect substrate (MIS).  Meyer-Berg teaches the dielectric support material is provided by a top dielectric layer of a molded interconnect substrate (MIS) as lead frames, PCB, MIS substrates, etc. are all known carrier substrates used to support IC devices [0024].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming an appropriate substrate to carry an IC device as taught by Meyer-Berg [0024] (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PGPub 2009/0315163) and Sirinorakul et al. (US Patent 9,805,955), as applied to claims 1 and 21 above, and further in view of Jiang (US Patent 2012/0193772)
Regarding claims 10, as described above, Johnson and Sirinorakul substantially reads on the invention as claimed, except Johnson and Sirinorakul does not teach the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead.  Jiang teaches including floating leads in a leadframe and printed LF portions (3111-3114) contacting the floating lead to accommodate different IC stacking configurations [0029-0032].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Ichikawa and Sirinorakul to have had the metal leads comprise at least one floating lead, and wherein the printed LF portion contacts the floating lead to accommodate different stacking IC configurations [0029-0032] as taught by Jiang.

Allowable Subject Matter
Claim 6 and 26 are allowed. The prior art of record does not teach repeating the determining and narrowing of the leadframe design process for at least one other IC die with similar size and I/O to the first IC die.  The two testing a narrowing phases then result in a final custom base and printed leadframe design based on the common features of the at least two custom candidate leadframe designs.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-11 and 21-41 filed 5/3/22 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a printed lead frame portion, including metal traces that connect to and extend inward from at least one of the metal leads over the dielectric support material and that the die is flip chip mounted on the printed lead frame portion as described in all of the independent claims.  The examiner respectfully disagrees, as the term “lead frame portion” is a broad term and can be used to describe any part of the lead frame, whether that’s an actual lead, die pad, or conductive coating/trace on any part of the lead frame.  This interpretation coincides with the claim limitations which describe the lead frame portion to include metal traces.  It does not require the printed lead frame portion to include actual leads or die pads.  In addition as show in figure 2 and described in paragraph [0022]  Johnson describe a leadframe (110) on which solder material (traces) (105) can be screen printed.  Figure 10 further shows that printed traces (105) extend inward from at least one of the metal leads over the dielectric support material (128) therefore reading on the claim limitations as currently presented.  Further, paragraph [0031] describes flip chip bonding between module (130) and the printed lead frame portion. It is noted that examiner did not use reference number (134) to teach a portion of the printed lead frame as discussed in applicant’s response.  Specifically for claim 33, (105) can be interpreted as metal traces and bump features (138) (not labeled in Figure 10 but present in Figure 11) are electrically connected to pads (24).  The claim does not clearly state how these components are physically oriented on the chip or the leadframe or if they are physically or electrically connected.  In addition printed trace (105) and its pad termination can be interpreted by Johnson as inserted below.
    PNG
    media_image2.png
    120
    519
    media_image2.png
    Greyscale
 
Regarding claim 34, the claim does not preclude the metal trace from being printed on both ends of the leadframe.  As shown above, printed trace (105) extends toward the center of the lead frame as it overlaps (119).  As noted in the rejections for claims 4 and 24, the materials taught by the prior art meet the claim limitations because they teach materials, that when compared to each other, provide the characteristics claims.  The materials taught are common for lead frames in the semiconductor industry. The remainder of the dependent claims overlap with the discussion above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH K SALERNO/Primary Examiner, Art Unit 2814